Citation Nr: 0029170	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-10 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for purulent 
pleurisy with decortication of the right lung, currently 
assigned a 10 percent disability evaluation.  


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran was born in October 1935 and served on active 
duty from August 1954 to July 1959.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, which have 
continued a 10 percent disability rating for purulent 
pleurisy with decortication of the right lung which has been 
in effect since December 1965.  


FINDINGS OF FACT

1. All of the evidence necessary for an equitable disposition 
of this matter has been obtained.  

2.  The current examination reflects no specific pulmonary 
pathology with pulmonary function tests negative for 
obstructive or restrictive respiratory disease.  

3.  The veteran's only pertinent symptom, exertional dyspnea, 
is due to age and deconditioning rather than to true 
pulmonary pathology.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for purulent pleurisy with decortication of the right 
lung have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 
6844, 6845 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  38 U.S.C.A. § 
5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 (1999).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected disability and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994) (where an increase in a 
disability rating is at issue, the current level of 
disability is of primary concern).  

The history of the service-connected disability is that the 
veteran had chest pain symptoms during service.  He required 
hospitalization for purulent pleurisy and the resultant 
necessity of a decortication (removal of constricting 
visceral pleura to permit the lung to expand) of the right 
lung shortly after his service discharge.  By a rating 
decision of January 1960, the RO granted service connection 
for purulent pleurisy with decortication of the right lung.  
A 30 percent disability rating was assigned from July 1959.  
By a rating decision of September 1965, the RO reduced the 
disability rating from 30 to 10 percent, effective in 
December 1965 and that disability evaluation has continued to 
the present.

In August 1998, the veteran informed the RO that he believed 
that  his service-connected respiratory disorder had gotten  
worse and that he would be sending private doctor's reports.  
He requested an examination.  He was examined for the VA in 
September 1998 as reported below.  In December 1998, medical 
records were received from University Hospitals reflecting 
that the veteran was hospitalized from February to March 1980 
and that there were diagnoses of probable musculoskeletal 
chest pain and possible coronary artery disease.  

When the veteran was examined for the VA in September 1998, 
he described exertional dyspnea only.  This occurred with one 
fast set of steps or rushing to a phone.  He did not feel 
that this was age appropriate or that deconditioning played a 
significant role.  He denied any resting symptoms.  He had no 
wheezing or significant baseline cough.  He had no true 
pleuritic symptoms of chest pain.  The veteran's past medical 
history was that he had had pneumonia with empyema and 
subsequent decortication in 1959.  He also had had 
hypertension and chest pains with possible myocardial 
infarction.  The veteran worked at an insurance agency.  

On physical examination, the veteran appeared healthy.  The 
lungs were clear to auscultation at rest and with forced 
expiratory maneuver.  The cardiovascular evaluation revealed 
regular heart rate and rhythm with no murmurs.  The abdomen 
and extremities were benign.  Pulmonary function tests showed 
normal spirometry with no evidence of obstructive airway 
disease.  Lung volumes were normal with a total lung capacity 
and residual volume indicating no restrictive disease or 
significant air trapping.  Diffuse capacity was also normal.  

The examiner opined that the veteran's symptoms of exertional 
dyspnea were due to age and deconditioning rather than to 
true pulmonary pathology.  The veteran's pulmonary function 
tests were described as being very benign with no evidence of 
obstructive or restrictive disease.  He seemed to have no 
current symptoms that would suggest ongoing pleuritic 
pathology.  Based on the examination, the examiner defined no 
specific pulmonary pathology.  

With consideration of the history of right lung pleurisy, the 
chest X-ray in September 1998 was interpreted as suggesting 
old adhesion formation.  There were no infiltrates. 

In December 1998, the veteran forwarded VA Form 21-4142 to 
the RO reflecting that he had been hospitalized for heart 
problems, including cardiac catheterization, and breathing 
problems in 1979, 1986, and on another occasion, the year of 
which he was uncertain, at Ohio State University Hospitals, 
Riverside Hospital and Grant Hospital.  
As appropriately noted by the RO, the current 10 percent 
disability rating has been in effect for more than 20 years 
and is a protected rating.  Under governing criteria, a 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. § 
3.951 (1999).  The 10 percent rating is thus protected at 
that level.  

It should be noted that the disability at issue here had 
previously been rated under 38 C.F.R. § 4.97 (1995), 
Diagnostic Code 6811, for purulent pleurisy.  Under that code 
a 10 percent rating was warranted for a moderate respiratory 
disorder, with some embarrassment of respiratory function.  A 
30 percent rating was for assignment when it was moderately 
severe, with residual marked dyspnea or cardiac embarrassment 
on moderate exertion.  

Before the veteran filed his current claim, the Diagnostic 
Code under which the veteran's service-connected disability 
had been evaluated, Code 6811, was eliminated by regulatory 
changes in the Diagnostic Codes used for evaluating 
respiratory disabilities.  See 38 C.F.R. § 4.97 (1997).  

The RO has appropriately rated the veteran's disability 
pursuant to 38 C.F.R. § 4.97, Diagnostic Codes 6844 and 6855.  
Those codes provide that, when there are post-surgical 
residuals of lobectomy and other procedures, or the residuals 
of such surgery, or chronic pleural effusion or fibrosis, the 
disability is evaluated under a general rating formula which 
provides for a 10 percent evaluation if there is forced 
expiratory volume in one second (FEV-1) of 71 to 80 percent 
predicted, or forced expiratory volume in one second as a 
percent of forced vital capacity (FEV-1/FVC) of 71 to 80 
percent, or DLCO (SB) of 66 to 80 percent of that predicted.  
Higher ratings are provided for greater pulmonary deficits 
under those Codes.  But here, the primary factor against the 
veteran's claim for a higher disability rating is that the 
veteran has no objectively demonstrated impairment related to 
pulmonary pathology.  For example, there is no ventilatory 
impairment as demonstrated by normal pulmonary function 
studies.  The veteran does not complain of dyspnea at rest.  
He has not had loss of weight, bronchial or asthmatic 
attacks, or other symptoms of deterioration of health to meet 
the criteria for a higher schedular disability evaluation for 
respiratory disease under any rating code for pulmonary 
disability.  

In view of the findings on the 1998 special pulmonary 
examination, there is no appropriate reason for attempting to 
obtain hospital records from 1979, 1986 or another yet 
unspecified year, mentioned by the veteran, when it is 
apparent that any treatment was for nonservice-connected 
heart disease.  It is not shown that these additional records 
would add to the information contained in the 1980 hospital 
reports currently on file.  The data contained in such 
reports would not be pertinent to the issue before the Board, 
especially in light of the essentially benign pulmonary 
examination findings of September 1998.  In the judgment of 
the Board, the clinical evidence of record is well defined 
and does not demonstrate that an evaluation in excess of 10 
percent is warranted for the veteran's service-connected 
disability.  Indeed, there has been no medical evidence 
documenting any pertinent lung symptomatology for many years.  
In these circumstances, the Board concludes that the 
preponderance of the evidence is clearly against the 
veteran's claim, and the appeal must be denied.  


ORDER

Entitlement to an increased disability rating for purulent 
pleurisy with decortication of the right lung is denied.  


		
	ROBERT D. PHILIPP
Veterans Law Judge
	Board of Veterans' Appeals


 

